                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

                                        MINUTE SHEET

UNITED STATES OF AMERICA                               Date:      January 28, 2021

vs.                                                    Case No.: 21-mj-2002DPR

COLBY FRONTERHOUSE


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Complaint

Time Commenced: 11:27 a.m.                                     Time Terminated: 11:30 a.m.


                                        APPEARANCES

Plaintiff:       Stephanie Wan, AUSA
USPPTS:          Missy Potter


Proceedings: Parties appear as indicated above. Defendant appears in person.

                 Defendant has hired private counsel. Government moves for pretrial
                 detention.

                Preliminary Hearing and Detention Hearing set for 2/2/2021 at 10:00 a.m.

                Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




             Case 6:21-mj-02002-DPR Document 4 Filed 01/28/21 Page 1 of 1
